DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
Examiner is very grateful for applicant’s attorney’s, Robert Kowert’s, time in conducting the January 22, 2021 interview (recorded in the attached interview summary) and wishes to sincerely thank Attorney Kowert therefor.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 26, 2021 was filed after the mailing date of the Notice of Allowability on February 1, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
Applicant’s amendment entered October 23, 2020 has been entered. Claims 1-20 remain pending in the application. Applicant’s amendment has overcome each and every objection previously set forth in the July 23, 2020 Non Final Rejection.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Robert Kowert on January 22, 2021.

The application has been amended as follows:

	-In claim 1 at line 4 of the claim, following “receive”, INSERT “, from a client device,” . The line should read: “receive, from a client device, a request to perform a management operation on a database object”

	-In claim 6 at line 4 of the claim, following “receiving”, INSERT “, from a client device,” . The line should read: “receiving, from a client device, a request to perform a management operation on a database object”

	-In claim 17 at line 4 of the claim, following “receive”, INSERT “, from a client device,” . The line should read: “receive, from a client device, a request to perform a management operation on a database object at a first”

Allowable Subject Matter
Claims 1-20 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAL L BOGACKI whose telephone number is (571)270-5125.  The examiner can normally be reached on Monday - Thursday 9:30am - 7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES K TRUJILLO can be reached on (571)272-3677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


MICHAL BOGACKI
Examiner
Art Unit 2157



/M.L.B./Examiner, Art Unit 2157   

/James Trujillo/Supervisory Patent Examiner, Art Unit 2157